Citation Nr: 1427985	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-36 029	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from January 1984 to March 1989.

This matter comes before the Board of Veterans' Appeals on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDINGS OF FACT

The Veteran's death was contributed to by a service-connected chronic headache disability.


CONCLUSION OF LAW

The criteria to establish dependency and indemnity compensation (DIC) on the basis of service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death. A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

During his life the Veteran was service-connected for headaches and a left eye injury.  See Rating Decision 2/07.  At the time of his death, the headaches had been rated 50 percent disabling since August 3, 2005.

In February 2008, the Veteran was seen by his private physician for what was described as a three month re-check.  The Veteran voiced a number of complaints, including headaches all the time.

The Veteran died in May 2008.  The death certificate lists the immediate cause of death as CVA (cerebrovascular accident) due to or as a consequence of cerebral hemorrhage, hyperlipidemia, and CAD (coronary artery disease).  It lists headaches as another significant condition contributing to death but not resulting in the underlying cause given.  

In an August 2008 VA opinion, a VA physician concluded that the cause of the Veteran's death was not related to headaches, because, per medical literature, headaches do not cause stroke.  Instead, the Veteran's death was more likely related to long-standing hypertension, hyperlipidemia, and coronary artery disease.

Similarly, the March 2014 Veterans Health Administration (VHA) opinion states that there is no factor that would relate the Veteran's chronic headaches to his death.  The VHA medical provider reasoned that there is no relationship between the headache disability and intracerebral hemorrhage, which was the cause of death.  Chronic headaches are not considered a risk factor for intracerebral hemorrhage.  See VHA Opinion 3/14.  Further, the Veteran's headache condition was attributed to head trauma during service; this head trauma had absolutely nothing to do with later intracerebral hemorrhage.  See id.  The VHA opinion goes on to explain that although headaches can cause intermittent elevation of blood pressure when pain is occurring, this cannot be considered to be the cause of death.  Chronic headaches are related to another type of process and are never related to intracerebral hemorrhage.  See id.

The VA opinion providers were asked to comment on whether headaches contributed to the Veteran's death, their opinions; however, centered on the question of whether headaches caused the Veteran's death.  There was essentially no discussion of whether headaches hastened or lent assistance to the causes of death.  The death certificate is conclusory, in that it is not supported by a rationale; but there is other evidence in support of a conclusion that headaches contributed to death.  The Veteran complained of constant headaches in the months before his death, and was receiving the maximum schedular evaluation for headaches at the time of his death.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

Resolving reasonable doubt in the appellant's favor, the evidence shows that the service connected headaches contributed to the Veteran's death.  Entitlement to DIC based on service connection for the cause of death is granted.  38 C.F.R. §§ 3.102, 3.312.  



ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


